Citation Nr: 0833001	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In December 2007, the Board denied the veteran's claim for an 
initial rating in excess of 30 percent for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Court 
granted a Joint Motion for Remand.

In May 2008, the veteran submitted private medical evidence 
not previously considered by the RO.  In August 2008, a 
letter from the veteran's representative requested that the 
claims file be returned to the RO for consideration of the 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the veteran's claim for an initial rating 
in excess of 30 percent for PTSD was denied by the Board.  
Following an appeal to the Court, the Court granted a March 
2008 Joint Motion for Remand.  At that time, the Court noted 
that the Board is not restricted to evaluating symptoms 
provided in the diagnostic code, but must also consider "all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment."  Mauerhan v. Principi, 
16 Vet. App. 436, 443 (2002).  Specifically, the Court stated 
that the Board failed to consider material evidence 
demonstrating that the veteran suffered from symptoms such as 
hallucinations, nightmares, hypervigilance, two previous 
suicide attempts, panic attacks, avoidance symptoms, and 
relationship difficulties.  The Court held that the Board is 
required to consider this evidence and provide an adequate 
statement of reasons and basis to support its decision.

The Board also notes that, in May 2008, the veteran submitted 
additional evidence to be added the record.  This evidence 
had not been previously considered by the RO.  In an August 
2008 correspondence, the veteran's representative indicated 
that the veteran wished to have his claim remanded to the RO 
to have the new evidence considered in the first instance.  
This evidence consists of information about the veteran's 
diagnosis, treatment, and prognosis with regard to PTSD from 
the veteran's private psychologist; the report also includes 
Global Assessment of Functioning (GAF) score of 52

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ.  38 C.F.R. §§ 19.37, 20.1304 
(c) (2007).  Evidence submitted by the appellant or 
representative must be referred to the AOJ for review, unless 
this procedural right is waived by the appellant or 
representative, or unless the Board determines that he 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  38 C.F.R. § 
20.1304 (c).

Moreover, the Board notes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  This duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that 
the disability at issue was evaluated by VA for purposes of 
this appeal in August 2004.  However, private medical 
evidence submitted by the veteran in May 2008 suggests that 
the veteran's service-connected PTSD may have worsened since 
the time of his last VA examination in August 2004.  Under 
the circumstances, the Board finds that VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his PTSD.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for PTSD including A.H., PhD., the 
author of the April 2008 recently 
submitted private medical record.  The 
AMC should include in the claims file 
documentation of all attempts to obtain 
private medical records on behalf of the 
veteran.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should specifically note a 
review of the veteran's private 
psychological examination of April 2008.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation as to what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of occupational and social impairment 
caused by the veteran's service-connected 
PTSD.

3.  The AMC should review the case 
including the additional evidence 
submitted by the veteran in May 2008.  If 
the benefits sought are not granted, the 
AMC should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




